Title: From James Madison to Lafayette, 21 February 1806
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        My dear Sir
                        Washington Feby. 21. 1806
                    
                    Your favor of Ocr. 8. was duly delivered by Mr. Waddell. The one inclosed in it for Col. Touzard will be forwarded as soon as possible.
                    It is with the sincerest regret my excellent friend that I find myself unable to give you such an answer as you wish with respect to a loan here which would meet your exigences in the beginning of the next year. Col. Touzard conferred with both Mr. Gallatin & myself on that subject, and must have communicated our anxious but unavailing deliberations on the means of effecting such an object. In truth there is no Country where money exists at all that is so unproductive of lenders as this is. The Banks as well from the nature of their Constitution as from the critical situations into which they are liable to be thrown by sudden jerks in our trade, make no loans either on landed security, or for more than short & fixt periods. Nor has Mr. Gallatin, much less myself, any of that sort of weight with those Institutions which could diminish the difficulty. And such is the demand for money to carry on the private enterprizes in commerce & in landed property that loans from the few individuals who have the command of money are utterly unattainable. I feel great pain in communicating such unwelcome truths; but as they unfortunately exist, It would be perfidious to suppress them. We must hope therefore that the state of things in Europe may be less unpropitious to your arrangements, than it is found to be in this Quarter.
                    You already know that Mr. Duplantier has been charged with the location of your land, & that he will be aided by Govr. Claiborne in the trust. I have

now to add only that I have not yet recd. from either any information that is worth detailing to you. They are both zealous to do the most for you, & their zeal will be reinforced by that of Col. Touzard, who I hope will keep you informed directly from the spot of the progress & prospect of the locations. The President writes by Mr. Skipwith the Bearer of this, and will say all that can be said as to one which has been particularly contemplated. I fear from what Govr. Claiborne tells me that nothing can be made of the tract claimed by Marigny. I shall not fail to put him & Mr. Duplantier on the scent of the Cotton land near “Point Coupee,” to which your attention has been drawn.
                    As Mr. Skipwith has been a considerable time among us & proceeds immediately from the focus of our public affairs, I refer to him for every thing except the affectionate assurances with which I remain your Constant & faithful friend
                    
                        James Madison
                    
                